Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered. 
DETAILED ACTION
Claims 1, 2, 5-16, 19-24 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5-16, 19-24 are allowable because the prior art fails to teach or suggest a method, comprising: receiving, by a media client device, a recording request to record content, wherein the media client device includes a memory and is capable of processing Quadrature Amplitude Modulation (QAM) channels and Internet Protocol (IP) channels; providing, by the media client device, a request for a source Universal Resource Locator (URL) that includes at least one of a channel identifier associated with a channel identified by the recording request and a device identifier associated with the media client device; causing, by the media client device and based on the channel identifier and the device identifier, verification that the media client device is authorized displaying, by the media client device, based on whether the content was received via the IP communication session or the QAM channel, and based on information associated with what a user typically watches on a particular day, the content and the other content in an IP channel group and a QAM channel group respectively; receiving, by the media client device, a playback request to play the content; obtaining, by the media client device, from the second device, and based on the playback request, the license and the key; decrypting, by the media client device and using the license and the key, the encrypted version of the content stored in the memory to obtain the content; and providing, by the media client device and to a third device, the content for display, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guerra (US 2014/0250471)
Strothmann et al. (US 9,800,933)
Bleyl et al. (US 2018/0041891)
Oliver (US 2015/0046939)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425